DETAILED ACTION
	This action is a response to the filing on 7/28/2022. Examiner acknowledges the amendments made to claims 1, 3, 4, 6, and 7.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps:
providing a vaginal treatment device comprising a distal portion and a proximal portion, said distal portion and said proximal portion being reversibly connectible, wherein said proximal portion is in communication with a member of a group consisting of said pulsed electromagnetic frequency generator, and said RF tissue diathermy device and any combination thereof, and wherein said distal portion comprising at least two electrodes:
placing said distal portion at least partially within a vagina:
providing said distal portion with at least two pairs of electrodes; and
controlling each pair separately to control at least one temperature within at least a portion of said vagina.
Claims 2-4 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 6, the prior art of record does not teach or suggest a system, as claimed by Applicant, wherein:
said at least two electrodes are provided within a distal portion of a vaginal treatment device, the vaginal treatment device further comprising a proximal portion, said distal portion and said proximal portion being reversibly connectible;
said proximal portion is in communication with a member of a group consisting of said pulsed electromagnetic frequency generator, and said RF tissue diathermy device and any combination thereof;
said at least one region of said patient is within a vagina;
said distal portion is configured for placement at least partially within said vagina;
said distal portion comprises at least two pairs of electrodes; and
each pair of electrodes is configured to be controlled separately to control at least one temperature within at least a portion of said vagina.
Claims 7-8 are dependent on allowed matter from claim 6 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791